

116 HR 1885 IH: No Federal Funding to Benefit Sanctuary Cities Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1885IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that State and local law enforcement may cooperate with Federal officials to protect our
			 communities from violent criminals and suspected terrorists who are
			 illegally present in the United States, to stop taxpayer dollars from
			 flowing to jurisdictions that fail to comply with Federal law, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the No Federal Funding to Benefit Sanctuary Cities Act. 2.Protecting local and Federal law enforcement officers who cooperate to safeguard communities (a)In generalA State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision that takes action to comply with a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)shall be deemed to be acting as an agent of the Department of Homeland Security; and (2)with regard to such actions, shall have all authority available to officers and employees of the Department of Homeland Security.
 (b)Legal proceedingsIn any legal proceeding brought against a State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision, which challenges the legality of the seizure or detention of an individual pursuant to a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)no liability shall lie against the State or political subdivision of a State for actions taken in compliance with the detainer; and
 (2)if the actions of the officer, employee, or agent of the State or political subdivision were taken in compliance with the detainer—
 (A)the officer, employee, or agent shall be deemed— (i)to be an employee of the Federal Government and an investigative or law enforcement officer; and
 (ii)to have been acting within the scope of his or her employment under section 1346(b) and chapter 171 of title 28, United States Code;
 (B)section 1346(b) of title 28, United States Code, shall provide the exclusive remedy for the plaintiff; and
 (C)the United States shall be substituted as defendant in the proceeding. (c)Rule of constructionNothing in this section may be construed to provide immunity to any person who knowingly violates the civil or constitutional rights of an individual.
			3.Sanctuary jurisdictions ineligible for Federal funds
 (a)In generalBeginning with fiscal year 2020, a sanctuary jurisdiction is ineligible to receive Federal financial assistance (as defined in section 7501 of title 31, United States Code).
 (b)Sanctuary jurisdiction definedFor purposes of this section, the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from—
 (1)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual; or
 (2)complying with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the release of, an individual.
				(c)Returned amounts
 (1)StateIf a State is a sanctuary jurisdiction during a period in fiscal year 2020 or thereafter for which it receives Federal financial assistance (as defined in section 7501 of title 31, United States Code) from an Executive agency (as defined in section 105 of title 5, United States Code), the head of such agency—
 (A)shall direct the State immediately to return any such amounts that the State received for that period; and
 (B)shall reallocate amounts returned under subparagraph (A) to other States that are not sanctuary jurisdictions.
 (2)Unit of general local governmentIf a unit of general local government is a sanctuary jurisdiction during a period in fiscal year 2020 or thereafter for which it receives Federal financial assistance (as defined in section 7501 of title 31, United States Code) from an Executive agency (as defined in section 105 of title 5, United States Code), any such amounts that the unit of general local government received for that period—
 (A)in the case of a unit of general local government that is not in a nonentitlement area, shall be returned the head of such agency for reallocation to States and other units of general local government that are not sanctuary jurisdictions; and
 (B)in the case of a unit of general local government that is in a nonentitlement area, shall be returned to the Governor of the State for reallocation to other units of general local government in the State that are not sanctuary jurisdictions.
					